Order, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about July 1, 2004, which denied respondent’s objections to an order of the Support Magistrate, entered on or about April 28, 2004, fixing respondent’s child support obligations, unanimously affirmed, without costs.
Respondent’s repeated failure to provide financial disclosure as directed warranted an order of support based on the child’s needs or standard of living, whichever is greater (Family Ct Act § 413 [1] [k]).
Both respondent and his counsel were granted repeated adjournments, and were apprised that there would be no further adjournments of the final hearing date. There is, accordingly, no merit to the contention that respondent and his counsel were not afforded a reasonable opportunity to appear and present evidence (cf. Matter of Lewis v Crosson, 53 AD2d 1029 *216[1976]). Concur—Tom, J.P., Saxe, Nardelli, Catterson and Malone, JJ.